Order affirmed, without costs, in the following memorandum: We agree with the Appellate Division that the subpoena served upon petitioner was improperly quashed by the court at Special Term. The commission’s scheduling of his examination in New York City was eminently proper. (L. 1958, ch. 989, § 2, subd. 11, par. a; see, e.g., Matter of Ryan v. Temporary State Comm. of Investigation, 12 N Y 2d 708; Matter of Ryan v. Lefkowitz, 18 N Y 2d 977.) It is only necessary to add that issuance of a subpoena does not violate the privilege against self incrimination provision of either the State or Federal Constitution and *592that any question of plaintiff’s immunity arises only upon assertion by the witness of his privilege following his attendance at the examination in response to the subpoena. (See, e.g., Matter of Boikess v. Aspland, 24 N Y 2d 136.)
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Wachtler.